Citation Nr: 0811640	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-11 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), depressive disorder, generalized anxiety 
disorder with depression, and panic attacks.  

2.  Entitlement to an effective date prior to July 30, 2002, 
for the award of nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to 
February 1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April 2003 and July 2003 decisions of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the April 2003 decision, the RO 
granted nonservice-connected disability pension benefits, 
effective July 30, 2002, and the veteran contends that an 
earlier effective date should be assigned for the grant of 
his nonservice-connected pension benefits.  In the July 2003 
rating decision, the RO denied service connection for post-
traumatic stress disorder (PTSD), severe depression, panic 
attacks, and anxiety.  The veteran expresses disagreement 
with the denial of service connection benefits for the 
claimed disabilities.  

During the course of the appeal, the veteran's claims file 
was permanently transferred to the RO in Waco, Texas; hence, 
that RO now has jurisdiction over the claim on appeal.

The issue of service connection for a chronic acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), depressive disorder, generalized anxiety 
disorder with depression, and panic attacks is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  On July 30, 2002, the RO received a claim for entitlement 
to nonservice-connected pension benefits.  

CONCLUSION OF LAW

The criteria for an effective date prior to July 30, 2002, 
for the award of nonservice-connected pension have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.1, 3.155, 3.159, 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

The veteran was awarded nonservice-connected pension 
benefits, effective July 30, 2002, pursuant to the April 2003 
decision.  In a March 2005 statement, the veteran's attorney 
asserts that the effective date for his nonservice-connected 
pension benefits should be December 8, 1998, the date of the 
veteran's VA Form 21-526, Veteran's Application for 
Compensation or Pension.  

In general, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

The effective date of an award of VA nonservice-connected 
disability pension shall be fixed in accordance with the 
facts found, but shall not be earlier than the date 
entitlement arose.  38 C.F.R. § 3.400(b).  For a pension 
claim received on or after October 1, 1984, except as 
provided by (b)(1)(ii)(B) of this section, the effective date 
will be the date of receipt of the claim.  38 C.F.R. § 
3.400(b)(1)(ii).  The exception under (b)(1)(ii)(B) of 38 
C.F.R. § 3.400 provides that if, within one year from the 
date on which the veteran first became permanently and 
totally disabled, the veteran files a claim for a retroactive 
award and establishes that a physical or mental disability, 
which was not the result of the veteran's own willful 
misconduct, was so incapacitating that it prevented him or 
her from filing a disability pension claim for at least the 
first 30 days immediately following the date on which the 
veteran became permanently and totally disabled, the 
disability pension may be effective from the date of receipt 
of claim or the date on which the veteran became permanently 
and totally disabled, whichever is to the advantage of the 
veteran.  While rating board judgment must be applied to the 
facts and circumstances of each case, extensive 
hospitalization will generally qualify as sufficiently 
incapacitating to have prevented the filing of a claim.  For 
the purposes of this subparagraph, the presumptive provisions 
of 38 C.F.R. § 3.342(a) do not apply. 38 C.F.R. 
§ 3.400(b)(1)(ii)(B).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) 
(West 2002); 38 C.F.R. § 3.1(p) (2007).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (2007).  Under 38 C.F.R. § 3.157 (2007), a 
report of examination or hospitalization will be accepted as 
an informal claim for benefits.  However the provisions of 38 
C.F.R. § 3.157(b)(1) state that such reports must relate to 
examination or treatment of a disability for which service- 
connection has previously been established or that the claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1).

In the present case, the record reflects that the veteran 
filed an informal claim for entitlement to nonservice-
connected benefits, which was received on July 30, 2002.  
Although the evidence of record does not reveal an exact date 
upon which the entitlement arose, the Board notes that such 
information is not required in order to conclude that the 
July 30, 2002, effective date of the award, selected by the 
RO, was appropriate.  Here, the law and regulation state that 
the effective date for a claim for pension will be the date 
of claim or date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Thus, even if 
entitlement arose prior to July 30, 2002, the date of claim, 
the later date is the controlling date that would be the 
governing consideration in assessing the effective date 
appropriately to be assigned in this case.  Any evidence 
showing that the entitlement occurred after July 30, 2002, 
would not entitle the veteran to an earlier effective date, 
since the later of the two dates is controlling.  

The Board has also considered whether any evidence of record 
could serve as an informal claim in order to entitle the 
veteran to an earlier effective date.  However, the claims 
file contains no earlier communications expressing an intent 
to apply for nonservice-connected pension benefits.  In 
particular, the veteran's attorney contends that when the 
veteran first applied for VA benefits via VA Form 21-526, 
Veteran's Application for Compensation or Pension in December 
1998, he was applying for service connection benefits as well 
as nonservice-connected pension benefits.  The representative 
explained in a March 2005 personal statement that the RO did 
not adjudicate his claim for pension benefits until the April 
2003 decision, which assigned an "incorrect effective 
date."  However, upon review of the record, the veteran did 
submit a VA Form 21-526, Veteran's Application for 
Compensation or Pension, but did not complete "[i]tems 33A 
through 33D," which must be completed if applying for 
nonservice-connected pension benefits.  In fact, the veteran 
marked "NA" on those sections, which imply that he had no 
intentions of applying for those benefits.  Therefore, the 
Board concludes that the record does not contain any 
previously unadjudicated claim for pension or compensation 
that could entitle the veteran to an earlier effective date 
for his nonservice-connected pension benefits.

For the reasons stated above, an effective date prior to July 
30, 2002, for the award of nonservice-connected pension 
benefits cannot be granted, as there is nothing in the record 
to provide a basis to award an earlier effective date.  The 
preponderance of the evidence is against an effective date 
prior to July 30, 2002, for the award of nonservice-connected 
disability pension benefits.  The benefit-of-the-doubt rule 
is not for application.  See Gilbert, 1 Vet. App. at 51.



II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the agency of 
original jurisdiction (AOJ).  Under such circumstances, VA's 
duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the veteran on June 2007 that fully addressed all 
four notice elements.  The letter informed the veteran of 
what evidence was required to substantiate the claim for an 
earlier effective date and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Although the notice letter was not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a November 2007 supplemental 
statement of the case (SSOC) after the notice was provided.  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records, VA outpatient treatment records from July 1998 to 
July 2006, private treatment records dated March 1999 to 
September 2002, and Social Security Administration (SSA) 
medical records.  VA did not provide the veteran with an 
examination in connection with his claim for an earlier 
effective date because the issue does not meet the statutory 
or regulatory requirements for entitlement to an examination.  
See 38 U.S.C.A. § 5103A(d)(2) (West 2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2007).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an effective date prior to July 30, 2002, for 
the award of nonservice-connected pension benefits is denied.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for a chronic 
acquired psychiatric disorder to include post-traumatic 
stress disorder, depressive disorder, generalized anxiety 
disorder with depression, and panic attacks.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).  

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2007).  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

The evidence on file indicates that the veteran was 
clinically diagnosed with PTSD in May 2005.  While the 
veteran has provided information regarding his claimed 
stressors, the RO has not attempted to verify them because it 
was determined that the information provided by the veteran 
was too general to submit to the U. S. Army and Joint 
Services Record Research Center (JSRRC), formerly the U. S. 
Armed Services Center for Unit Records Research (CURR) for 
verification.  However, the Board finds that the claimed 
stressors are specific enough that they may be submitted to 
JSRRC for verification.  

In August 2002, the veteran submitted a PTSD questionnaire, 
recounting several events during his active military service 
which caused his current PTSD.  From December 1995 to June 
1996, the veteran stated that he was exposed to sniper fire 
while transporting medical supplies and food to refugees.  On 
several occasions, he drove through "mined areas" and 
"mined roadways," and was in constant exposure to snipers.  
He explained that these events took place in Sarajevo, 
Croatia, and Bosnia, while he was a member of the 94th 
Regiment, 535th Engineer Division.  The veteran contends that 
his PTSD is attributable to his exposure to the stressful 
events previously stated.  

Based on the record, it does not appear that the RO requested 
the assistance of JSRRC in attempting to locate corroborative 
evidence of the veteran's claim that he experienced traumatic 
events from December 1995 to June 1996, as a member of the 
94th Regiment, 535th Engineer Division.  The Board believes 
this should be done.

If the JSRRC is able to corroborate the veteran's claimed in-
service stressors, the question next presented is whether 
such stressors are clinically considered to be of sufficient 
severity to warrant a valid diagnosis of PTSD.  The 
descriptive definition of a stressor in the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition (1994) (DSM-IV) provides that a 
valid diagnosis of PTSD requires that a person has been 
exposed to a traumatic event in which both of the following 
were present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  If 
the veteran's claimed in-service stressor can be 
independently corroborated, it must be clinically evaluated 
in accordance with the provisions of DSM-IV.  

The record does not indicate that the PTSD diagnosis was made 
on the basis of a verified history of the veteran's service 
stressors and, therefore, it was inadequate for rating 
purposes.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  
Further psychiatric evaluation is necessary.  

The Board notes that the evidence of record also establishes 
that in addition to the veteran being diagnosed with PTSD, he 
has also been diagnosed as having multiple psychiatric 
problems, including, but not limited to, depressive disorder, 
generalized anxiety disorder, depression, and panic attacks.  
However, the etiology of the diagnoses has never been 
definitely expressed.  At this time, it is unclear as to 
whether the diagnosed disorders are possibly related to the 
veteran's alleged in-service traumatic experiences or other 
medical conditions discussed in the record.  

Based upon the foregoing, the Board concludes that a medical 
examination is needed in order to clarify the veteran's 
diagnosis as to any psychiatric disorder and obtain a nexus 
opinion which specifically addresses the veteran's in-service 
stressors.  See 38 C.F.R. § 3.326 (2007).  

Finally, a review of the claims file reveals that it does not 
appear that the veteran has been sent the necessary VCAA 
notice that relates directly to his claim for service 
connection for PTSD.  The Board notes that the RO sent the 
veteran letters in August 2002 and June 2007, advising him of 
the evidence and information required to substantiate his 
claim for entitlement to service connection; however, the 
veteran has not been specifically informed of the type of 
information or evidence necessary to substantiate a claim for 
PTSD, which differs from the general service connection 
claim.  The Board concludes that a remand is necessary to 
ensure compliance with the enhanced provisions of the VCAA 
for entitlement to service connection for PTSD.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Send the veteran a development letter 
asking him to give a comprehensive 
statement regarding his claimed in-
service stressor(s) and to provide buddy 
statements from individuals who may have 
witnessed the stressors.  The veteran 
should be requested to provide any 
additional information he may recall 
concerning his claimed in-service 
stressor incidents, to include 
approximate dates, times, locations and 
identities of any individuals involved, 
including their names, ranks and units.  
The veteran should be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.  

2.  Review the veteran's claims file and 
prepare a summary of all his claimed 
stressors.  The summary and all 
associated documents, to include the 
veteran's service personnel records and 
stressor statements, should be sent to 
the U. S. Army and Joint Services Record 
Research Center (JSRRC) 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197.  JSRRC should be requested to 
provide any information that might 
corroborate the veteran's alleged in-
service stressor(s) including, but not 
limited to, providing a copy of unit 
histories for the veteran's unit in 
Sarajevo, Croatia, and Bosnia.

3.  Schedule the veteran for an 
examination to determine the diagnoses of 
all psychiatric disorders that are 
present.  Furnish the examiner with a 
complete and accurate account of the 
stressor or stressors that it has 
determined are established by the record, 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether in-
service stressors caused the current 
psychiatric symptoms and whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
The diagnosis should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in DSM- IV.  If the 
veteran is found to have PTSD, the 
examiner is requested to identify the 
diagnostic criteria, including the 
specific stressor or stressors supporting 
the diagnosis.  If the veteran is found 
to have a psychiatric diagnosis other 
than PTSD, the examiner is requested to 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
diagnosed psychiatric illness is related 
to service.  A complete rationale should 
be given for all opinions and conclusions 
expressed.  The claims file, including a 
copy of this REMAND, should be made 
available to the examiner before the 
examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.  

4.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


